             Case 1:20-cr-00093-LTS Document 52
                                             51 Filed 07/30/21
                                                      07/29/21 Page 1 of 1




July 29, 2021

By ECF

Honorable Laura Taylor Swain
United States District Judge                                       MEMO ENDORSED
Southern District of New York

Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

Dear Judge Swain:

I write to respectfully request that the Court schedule Mr. Ackerman’s change-of-plea conference
for September 9, 2021, at 2:30 p.m., a date and time I understand is convenient for the Court. Mr.
Ackerman consents to an exclusion of time under the Speedy Trial Act until that date.

Thank you for your attention to this matter.

Sincerely,
                                               The change of plea hearing previously scheduled for July 29,
/s/ Jonathan Marvinny                          2021, at 8:30 a.m., is rescheduled for September 9, 2021, at
Jonathan Marvinny                              2:30 p.m. All other provisions of the Court's Order dated July
                                               23, 2021 (docket entry no. 46), remain in effect. The Court
Assistant Federal Defender
                                               finds pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends of
212.417.8792                                   justice served by an exclusion of the time from today’s date
jonathan_marvinny@fd.org                       through September 9, 2021, outweigh the best interests of the
                                               public and the defendant in a speedy trial for the reasons stated
cc: Jessica Greenwood, Esq.                    in defense counsel’s letter dated July 28, 2021 (docket entry no.
    Sheb Swett, Esq.                           49). DE #51 resolved.
    Assistant United States Attorneys
                                               SO ORDERED.
                                               Dated: July 30, 2021
                                               /s/ Laura Taylor Swain, Chief U.S.D.J.
